Citation Nr: 1450584	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for transient epileptic amnesia (also claimed as seizures), to include as secondary to PTSD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Board hearing via videoconference in March 2013 for which he did not show.  Good cause for the absence was not shown and he has not since requested another hearing.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of these claims on the merits.  With respect to the increased rating claim for PTSD, a new examination assessing the current level of severity is necessary for adequate rating purposes as the medical and lay evidence of record shows a possible worsening of the Veteran's PTSD.  

Regarding the issue of service connection for seizures, the Board notes that an October 2011 VA examination report contains an inadequate medical opinion.  The examiner did not address service connection on a direct basis.  Additionally, the record raises a possibility that the Veteran's seizures may be related to his PTSD/psychiatric medication, e.g., Effexor.  The Veteran stated during treatment that he noticed having seizures after taking Effexor.  The October 2011 VA examiner's opinion does not address the possibility of whether the seizures are secondary to the effects of the Veteran's PTSD medications.  Thus, a new medical opinion is ordered.

The TDIU issue is intertwined with the PTSD issue and development on the service connection matter may also affect the outcome of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Enlist the assistance of the Veteran and/or his representative to identify and associate with the claims file any outstanding pertinent treatment records referable to the treatment of his PTSD and seizures.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

3. Obtain a medical opinion from an appropriate VA medical professional with respect to the issue of service connection for transient epileptic amnesia (claimed as seizures), to include as secondary to PTSD.  The VA examiner should review the case file prior to rendering an opinion.  

Specifically, the examiner should address: (1) whether it is at least as likely as not (at least 50 percent probability) that the Veteran's seizures are either causally or etiologically related to his service; and (2) whether it is at least as likely as not that the Veteran's seizures are either caused by, a result of, or aggravated by the Veteran's PTSD medication, to include Effexor.

The VA examiner is asked to comment on the prescription medication the Veteran was taking at the time of his seizures of record and comment on what, if any role, the medication for his PTSD had on the onset of the Veteran's seizures in 2005.

4. Thereafter, and after undertaking any additional development deemed necessary (including any development needed regarding entitlement to a TDIU), readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



